IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRIAN EDWIN WILLIAMS,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1086

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed May 5, 2017.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge, and Elijah Smiley, Judge.

Andy Thomas, Public Defender, Glenna Joyce Reeves, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Angela R. Hensel and David Llanes, Assistant
Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.